IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ALPHONSO JAMES, SR.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5794

CHRISTOPHER N. PATTERSON,
Circuit Judge,

     Respondent.
___________________________/

Opinion filed February 5, 2016.

Petition for Writ of Quo Warranto -- Original Jurisdiction.

Alphonso James, Sr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.